Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.

Allowable Subject Matter
Claims 1-13 and 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Per the applicants persuasive arguments filled on 4/7/2021 (see Remarks page 8-9) all the amendments to the claims are withdrawn, and the claims are allowed.  Furthermore, independent and their dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach obtaining: (i) an image, generated by a camera sensor, that characterizes a visual appearance of an environment, and (ii) a point cloud comprising a collection of data points, generated by a surveying sensor, that characterizes a three-dimensional geometry of the environment, wherein each data point defines a respective three-dimensional spatial position of a point on a surface in the environment; processing each of a plurality of regions of the image using a visual embedding neural network to generate a respective image region embedding of each of the image regions; processing each of a plurality of regions of the point cloud using a shape embedding neural network to generate a respective point cloud region embedding of each of the point cloud regions; and determining a plurality of similarity scores, wherein each similarity score measures a similarity between a respective image region embedding and a respective point cloud region embedding; and identifying a plurality of image region embedding - point cloud region embedding pairs that collectively define an alignment of the image and the point cloud based on the plurality of similarity scores, wherein each image region embedding -point cloud region embedding pair comprises an image region embedding of a respective image region and a point cloud region embedding of a respective point cloud region, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663